

EXHIBIT 10.1


CLOSING AGREEMENT
 
This Closing Agreement (“Agreement”) is entered into effective as of the   day
of May, 2010 (“Effective Date”), by and among DGSE Companies, Inc., a Nevada
corporation (hereinafter referred to as “Company”), Dr. L.S. Smith, an
individual (hereinafter referred to as “Dr. Smith”) and NTR Metals, LLC, a Texas
limited liability company (hereinafter referred to as “NTR”).


WHEREAS, as of the Effective Date, there are 30,000,000 authorized shares of
capital stock of the Company (the “Shares”), of which there are 10,289,252
issued and outstanding Shares;


WHEREAS, as of the Effective Date, Dr. Smith (CEO and Chairman of the Company)
owns 2,847,938 Shares of the Company, which number includes 945,634 unexercised
stock options previously granted to Dr. Smith (the “Smith Equity Interest”);


WHEREAS, pursuant to the terms of this Agreement, at the time of Closing (as
defined herein) NTR will acquire 3,000,000 Shares of the Company, subject to the
terms and conditions as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and consideration as
described in this Agreement, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


1. Company-SIBL Transaction. The parties acknowledge and agree that Stanford
International Bank, LTD (“SIBL”), a non-party to this Agreement, currently owns
3,377,361 Shares of the Company (which number includes 1,000 Shares identified
in subsection (e) below) and SIBL also owns warrants to purchase 422,814
additional Shares (the “SIBL Equity Interest”). Pursuant to that certain
Purchase and Sale Agreement (and Amendment thereto) dated January 27, 2010 among
the Company and the court-appointed Receiver for SIBL, as implemented in
accordance with the Partial Assignment Agreement, (the “Company-SIBL Purchase
Agreement”), SIBL will: (a) sell to NTR the SIBL Equity Interest as set forth in
the Partial Assignment Agreement and in this Agreement, (b) transfer 377,361
Shares as designated by the Company, (c) cancel all previously issued warrants
and/or options issued to SIBL, (d) cancel all previously existing agreements
between the Company and SIBL and (e) convert all of the Company’s outstanding
unsecured debt owed to SIBL (as set forth in the Company-SIBL Purchase
Agreement) to 1,000 Shares of the Company (the “Company-SIBL Transaction”). The
purchase price for the Company-SIBL Transaction is $3,600,000. Pursuant to the
Company-SIBL Purchase Agreement, the Company may assign its rights and
obligations under the Agreement, in whole or in part, to one or more
third-parties (each defined as a “Buyer”).
 

--------------------------------------------------------------------------------


 
2. Partial Assignment Relating to NTR Acquired Interest. Subject to satisfaction
of the conditions and contingencies set forth in this Agreement and the
execution and delivery of each of the Closing Documents as set forth in Section
9 herein, the parties agree as follows:


2.1 Pursuant to a Partial Assignment Agreement to be executed by the parties
(“Partial Assignment Agreement”): (a) the Company shall make a partial
assignment of the Company’s rights as a Buyer to NTR under the Company-SIBL
Purchase Agreement, and (b) upon Closing (as defined herein), NTR shall acquire
directly from SIBL 3,000,000 Shares of the Company (the “NTR Acquired Interest”)
for the Purchase Price, as defined herein. The parties acknowledge and agree
that the remaining portion of the SIBL Equity Interest (i.e. 377,361 Shares)
shall be transferred as designated by the Company.


2.2 The parties agree that the NTR Acquired Interest shall be transferred to NTR
free and clear of any and all liens, claims, encumbrances, pledges, charges and
security interests. NTR acknowledges that the Shares will be subject to a proxy
in favor of Dr. L.S. Smith and a one year restriction on resale.


3. Purchase Price.  The purchase price to be paid by NTR for the NTR Acquired
Interest shall be Three Million Six Hundred Thousand and 00/100 Dollars
($3,600,000) (“Purchase Price”). Subject to satisfaction of the conditions and
contingencies set forth in this Agreement, the Purchase Price shall be paid by
wire transfer to be delivered to the court-appointed Receiver for SIBL on the
Closing Date (as defined herein).


4. Closing.  Subject to satisfaction of the conditions and contingencies set
forth in this Agreement, including the execution and delivery of each of the
Closing Documents as referenced in Section 9 herein, and on the basis of the
representations, warranties, covenants and agreements set forth herein and in
the Closing Documents, the Closing shall take place simultaneously with the
consummation of the Company-SIBL Transaction. The Closing shall take place
within five (5) business days following the entry of a Court Order approving the
Company-SIBL Transaction (“Sale Order”) by the United States District Court,
Northern District of Texas in connection with the litigation captioned
Securities and Exchange Commission v. Stanford International Bank, Ltd., et al.,
Consolidated Case No. 3:09-CV-00298-N (the “SIBL Litigation”), unless such date
is extended by the mutual agreement of the parties or otherwise mandated by the
Court (“Closing Date”).


5. Piggyback Registration.  The resale of 451,500  Shares of the NTR Acquired
Interest are registered on that certain Form S-3/A, filed with the Securities
and Exchange Commission (the “SEC”) on June 29, 2007, SEC Registration No.
333-143423 (the “Registered Shares”). The remaining 2,548,500 Shares of the NTR
Acquired Interest remain restricted securities (the “Remaining Shares”).  If,
after the expiration of the one-year lock-up under the Lock-Up Agreement, such
Form S-3/A is no longer effective, then for purposes of this Section 5, the
Remaining Shares shall include the Registered Shares.  If the Form S-3/A is
effective at such time, the Company shall amend the Form S-3/A to specify NTR as
a selling Stockholder.
 
- 2 -

--------------------------------------------------------------------------------


 
5.1 Right to Piggyback Registration. If the Company, at any time proposes to
register any of its securities for public sale under the Securities Act of 1933,
as amended (the “Securities Act”) (except as provided in Section 5.2), whether
for its own account or the account of others, on a form and in a manner which
would permit registration of the Remaining Shares for sale to the public under
the Securities Act (a “Piggyback Registration”), the Company will give prompt
(but in no event less than thirty (30) days prior to the proposed date of filing
the registration statement relating to such registration) written notice to NTR
of its intention to do so, and upon the written request of NTR delivered to the
Company within twenty (20) days after the giving of any such notice (which
request shall specify the Remaining Shares intended to be disposed of by NTR),
the Company will use its best efforts to effect, in connection with the
registration of such other securities, the registration under the Securities Act
of all of the Remaining Shares which the Company has been so requested to
register by NTR (except as provided in Section 5.3), to the extent required to
permit the disposition (in accordance with the same method of disposition as the
Company proposes to use to dispose of the other securities) of the Remaining
Shares to be so registered.  


5.2 No Registration Requirement in the Event of a Mergers, Acquisition, Etc. The
Company shall not be required to effect any registration of the Remaining Shares
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock option or other employee benefit plans of the
Company.


5.3 Underwriter Limitation. If a Piggyback Registration is an underwritten
registration and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
materially adversely affecting the marketability of the offering or the market
for the Shares (the “Maximum Number”), the Company shall include the following
securities in such registration up to the Maximum Number, and in accordance with
the following priorities: (i) first, the securities the Company proposes to
sell, (ii) second, up to the number of Remaining Shares requested to be included
in such registration, and (iii) third, up to the number of any other securities
requested to be included in such registration.


5.4 The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, NTR and each of its officers, directors, managers, members,
partners, stockholders, employees and Affiliates and each Person who controls
NTR (within the meaning of the Securities Act) against any losses, claims,
actions, damages, liabilities, joint or several, and expenses (each, a “Loss”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus, free writing
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto, any “roadshow” materials or in any application for listing on a
national securities exchange, or (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, or (iii) any violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws, except insofar
as the same are made in reliance and in conformity with information relating to
NTR, furnished in writing to the Company by NTR, expressly for use therein, and
the Company will reimburse NTR and each such officer, director, manager, member,
partner, stockholder, employee, Affiliate and controlling Person for any legal
or other expenses actually and reasonably incurred by them in connection with
investigating, defending or settling any such Loss.
 
- 3 -

--------------------------------------------------------------------------------


 
6. Representations and Warranties of Company. The Company represents and
warrants to NTR as follows:


6.1 The execution and delivery of this Agreement and the Closing Documents, as
well as the performance by the Company of its obligations hereunder and
thereunder, have been duly authorized by all necessary corporate actions of the
Company.


6.2 This Agreement constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.  No consent or
approval by any person, entity, officer, director or governmental authority is
required in connection with the execution and delivery by the Company of this
Agreement or the consummation of the transactions contemplated hereby, which has
not yet been obtained or will be obtained as provided herein.


6.3 There are no restrictions on the transfer or sale of the NTR Acquired
Interest under any governing documents of the Company including the Articles of
Incorporation dated September 17, 1965 as amended (“Articles”) and the By-Laws
of the Company dated March 2, 1992 (“By-Laws”) or under any other shareholders’
agreement or otherwise, except for applicable voting rights restrictions (as set
forth in the NTR Proxy as defined herein), as well as the one year restriction
upon resale (as set forth in the Lock-Up Agreement).


6.4 The Company represents and warrants that NTR’s acquisition of the NTR
Acquired Interest will be in compliance with all applicable existing laws,
governmental rules and/or regulations. The Company further represents and
warrants that (a) the Nevada Acquisition of Controlling Interest Act (Nevada
Revised Code §78.378 through §78.3793) is not applicable to NTR’s acquisition of
the NTR Acquisition Interest and/or the transactions contemplated herein, and
(b) the Company has taken such action as necessary to approve NTR’s acquisition
of the NTR Equity Interest for purposes of compliance with the Nevada
Combinations With Interested Stockholders Act (Nevada Revised Code §78.411
through §78.444).


6.5 The Company represents and warrants that no liability to any broker or agent
has been incurred with respect to the payment of any commission relating to this
Agreement or the Closing Documents and/or the consummation of the transactions
contemplated herein and therein.


6.6 Upon the parties’ execution of the Partial Assignment Agreement and NTR’s
payment of the Purchase Price, NTR shall receive good, marketable title to the
NTR Acquired Interest, free and clear of any and all liens, claims,
encumbrances, pledges, charges and security interests.
 
- 4 -

--------------------------------------------------------------------------------


 
6.7 The above representations and warranties of the Company are true and
accurate upon the Effective Date and will be true and accurate on the Closing
Date.


7. Representations and Warranties of NTR. NTR represents and warrants to Company
as follows:


7.1 The execution and delivery of this Agreement and the Closing Documents, as
well as the performance by NTR its obligations hereunder and thereunder, have
been duly authorized by all necessary company actions of NTR.


7.2 This Agreement constitutes a valid and binding obligation of NTR,
enforceable against NTR in accordance with its terms. No consent or approval by
any person, entity, officer, director or governmental authority is required in
connection with the execution and delivery by NTR of this Agreement or the
consummation of the transactions contemplated hereby, which has not yet been
obtained or will be obtained as provided herein.


7.3 NTR represents and warrants that no liability to any broker or agent has
been incurred with respect to the payment of any commission relating to this
Agreement or the Closing Documents and/or the consummation of the transactions
contemplated herein and therein.


7.4 The above representations and warranties of NTR are true and accurate upon
the Effective Date and will be true and accurate on the Closing Date.


8. Conditions to Consummation of the Transactions. The obligations of each party
to consummate the transactions provided for in this Agreement and/or the Closing
Documents are subject to the satisfaction or waiver, at or prior to the Closing
Date, of the following conditions:


8.1 Approvals. All authorizations, consents and approvals, if any, of, and
filings, if any, with, any governmental authority, including, but not limited to
the SEC, or other third parties (including the Company’s lenders), that are
required for the Company to validity execute, deliver and/or perform the
Company-SIBL Purchase Agreement, this Agreement and each of the Closing
Documents, or to consummate the transactions provided for in this Agreement
and/or the Closing Documents shall have been obtained or made.


8.2 Consummation of Company-SIBL Transaction. The Company and SIBL shall have
performed all obligations under the terms of the Company-SIBL Purchase
Agreement, including, but not limited to:


(a) Cancellation of all previously-issued warrants and/or options issued to
SIBL;
 
- 5 -

--------------------------------------------------------------------------------


 
(b) Cancellation of all previously-existing agreements between the Company
andSIBL; and


(c) Conversion of all of the Company’s outstanding unsecured debt owed to
SIBL(as set forth in the Company-SIBL Purchase Agreement) to 1,000 Shares ofthe
Company.


8.3 Court Entry of Sale Order. The United States District Court, Northern
District of Texas in connection with the SIBL Litigation shall have entered a
Sale Order approving the Company-SIBL Transaction and no stay of such Sale Order
shall be in effect.


8.4 Delivery of Closing Documents. The parties shall have executed and delivered
each of the Closing Documents as identified in Section 9 herein.


8.5 Compliance with Agreements. The parties shall have performed each agreement,
and shall have complied with each covenant, to be performed or complied with by
the parties pursuant to this Agreement and/or the Closing Documents on or prior
to the Closing Date.


8.6 Pending Action. No action, suit or proceeding is threatened or pending, and
no injunction, order, decree or ruling is in effect, seeking to restrain or
prohibit, or to obtain damages or other relief in connection with, the execution
and delivery of this Agreement, the Closing Documents or the consummation of the
transactions contemplated herein or therein.


8.7 Issuance of Certificates. The certificates representing the NTR Acquired
Interest will be transferred directly to NTR from SIBL via Registrar and
Transfer Company (the “Transfer Agent”). The NTR Acquired Interest will be
distributed among one or more certificates as indicated in a Letter of
Instruction provided to the Transfer Agent by the Receiver.


8.8 Transfer of NTR Acquired Interest. NTR shall have acquired the NTR Acquired
Interest, free and clear of any and all liens, claims, encumbrances, pledges,
charges and security interests.


8.9 Payment of Purchase Price. NTR shall have paid the Purchase Price to SIBL,
as stated in Section 3 hereinabove.


8.10 Representations True.  The representations and warranties of the parties
made in this Agreement and/or the Closing Documents shall be true and correct
upon the Closing Date.


9. Execution and Delivery of Closing Documents. On or before the Closing Date,
the parties shall execute and/or deliver the following documents (“Closing
Documents”):
 
- 6 -

--------------------------------------------------------------------------------


 
9.1 On or before the Closing Date the parties shall execute and deliver this
Agreement and each of the following documents (“Closing Documents”):


(a) Partial Assignment Agreement between the Company and NTR in the formattached
hereto as Exhibit “A”;


(b) Option Contract between Dr. Smith and NTR in the form attached hereto
asExhibit “B”;


(c) NTR Irrevocable Proxy (“NTR Proxy”) betweenNTR and Dr. Smith in theform
attached hereto as Exhibit “C-1”, and an Agreement to Execute Irrevocable Proxy
from Dr. Smith to NTR (the "Agreement to Execute SmithProxy"), attached hereto
as Exhibit "C-2";


(d) Lock-up Agreement in the form attached hereto as Exhibit “D”;


(e) Waiver of Dr. Smith of Change of Control provisions contained in
hisEmployment Agreement with the Company in the form attached hereto asExhibit
“E”.


(f) Waiver of William Oyster of Change of Control provisions contained in
hisEmployment Agreement with the Company in the form attached hereto asExhibit
“F”;


(g) Secretary’s Certificate of DGSE, including copies of the Resolutions of
theBoard of Directors of Company authorizing and approving the execution
anddelivery of this Agreement and the Closing Documents, as well as
theconsummation of the transactions contemplated herein and therein in
theformattached hereto as Exhibit “G”;


(h) Certified Copy of Resolutions of the Members of NTRauthorizing and approving
theexecution and delivery of this Agreement and the ClosingDocuments, as wellas
the consummation of the transactions contemplated herein and therein in theform
attached hereto as Exhibit “H”; and


(i) Sale Order.


(j) Subject to NTR’s prior receipt and reasonable approval of the form of
Buyer’sRelease (as identified in Section 1(D) of the Company-SIBL
PurchaseAgreement), an executed Buyer’s Release of claims against the
court-appointedReceiver of SIBL.


9.2 The parties acknowledge and agree the terms and conditions of this
Agreement, including the representations and warranties of the parties as set
forth herein, shall control and govern as to each Closing Document executed
and/or delivered by the parties in connection herewith, including the Partial
Assignment Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
10. Post-Closing Covenants.  


10.1 The Company shall be responsible for payment of all taxes, if any, assessed
with respect to the NTR Acquired Interest prior to Closing. Further, the Company
shall be responsible for payment of all sales and transfer taxes (including,
without limitation, documentary transfer) and similar fees and taxes, if any,
payable in connection with the transfer of the NTR Acquired Interest to NTR and
the consummation of the transactions contemplated herein.


10.2 Prior to NTR’s exercise of the Option (as defined in the Option Contract),
the Company shall:


(a) reaffirm the Company’s representations and warranties that the
NevadaAcquisition of Controlling Interest Act is not applicable to NTR’s
exercise ofthe Option and/or the transactions contemplated therein.


(b) take such action as necessary to approve NTR’s exercise of the Option, and
thetransactions contemplated thereby, for purposes of compliance with the
NevadaCombinations With Interested Stockholders.


10.3 The Company shall execute and deliver, at the Company’s own expense, such
further instruments and documents as may be reasonably requested by NTR to
satisfy any of the Company’s obligations hereunder and/or to complete any of the
transactions contemplated hereby.


11. Direct Claims and Indemnification.


11.1 Direct Claims. Each party agrees to pay and reimburse the other party for
any damages resulting from or arising out of any breach of, or failure to
perform, any obligation, representation and/or warranty of such party under this
Agreement.


11.2 Third-Party Claims. Each party agrees to defend, indemnify and hold the
other party harmless from and against any and all third-party claims (including
claims of shareholders of the Company), causes of action, suits, penalties,
losses, damages and expenses of any nature incurred or suffered, arising out of
or in connection with the breach of, or failure to perform, any obligation,
representation or warranty of such party under this Agreement.
 
11.3 Attorneys’ Fees. In the event of litigation arising under Section 11, the
non-prevailing party shall pay the other party’s reasonable attorneys' fees and
expenses.
 
- 8 -

--------------------------------------------------------------------------------


 
12. Miscellaneous.


12.1 Waivers and Amendments.  This Agreement or any provision hereof may be
amended, waived, discharged or terminated only by a statement in writing signed
by all of the parties hereto.


12.2 Governing Law; Jurisdiction; Choice of Venue and Forum.  This Agreement has
been prepared, is being executed and delivered, and is intended to be performed,
in the State of Texas, and the substantive laws of Texas shall govern the
validity, construction, enforcement, and interpretation of this Agreement. The
parties shall have the right, but not the obligation, to apply to a court of
competent jurisdiction within Dallas County, Texas to enjoin any breach of this
Agreement or to seek specific performance of this Agreement. Excepting the right
of a party to seek such injunctive relief, all claims, disputes and matters in
question arising out of or related to this Agreement, whether sounding in
contract, tort or otherwise, shall be resolved by binding arbitration,
administered by the American Arbitration Association (“AAA”) pursuant to its
then current AAA Commercial Arbitration Rules (“Rules”). The dispute shall be
heard and determined by one (1) arbitrator. Within thirty (30) days of the
notification of a party’s intent to proceed with arbitration, the parties shall
mutually agree upon and designate an arbitrator. If the parties fail to
designate an arbitrator within the time specified, then the arbitrator shall be
appointed by the AAA. The arbitrator shall decide whether a particular dispute
is or is not arbitrable. The costs of the arbitrator shall be divided equally
between the parties. Only damages alleged pursuant to this Agreement may be
awarded, and the arbitrator shall have no authority to award punitive or
exemplary damages, the parties hereby waiving their right, if any, to recover
punitive or exemplary damages, either in arbitration or in litigation. The
arbitration shall take place in Dallas, Texas.  Judgment on the award may be
entered in any court having jurisdiction.


12.3 Entire Agreement.  This Agreement and the Closing Documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and they
supersede, merge and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto. This Agreement
supersedes all agreements previously made between the parties relating to its
subject matter. There are no other understandings or agreements between the
parties concerning the matters set forth herein.


12.4 Severability.  In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.


12.5 Brokers’ Fees and/or Expenses. The parties agree that if any claims for
commissions, fees or other compensation, including, without limitation,
brokerage fees, finder's fees, or commissions are ever asserted against a party
in connection with this Agreement and the Closing Documents or the transactions
contemplated herein or therein, based upon that party’s dealings or activities,
all such claims shall be handled and paid by the party against whom such claims
have been made and the party shall indemnify, defend (with counsel reasonably
satisfactory to the other party), protect and save and hold the other party
harmless from and against any and all such claims or demands asserted by any
person, firm or corporation. Notwithstanding the foregoing, the parties
acknowledge and agree that no party shall have any obligation or liability
relating to any broker’s commissions or fees incurred by SIBL in connection with
the Company-SIBL Transaction.
 
- 9 -

--------------------------------------------------------------------------------



 
12.6 Expenses. Except as otherwise stated in Sections 6.6 and 6.7 hereinabove,
each of the parties hereto shall each bear their own expenses and legal fees in
connection with the preparation and execution of this Agreement and the Closing
Documents and the consummation of the transactions contemplated herein and
therein.


12.7 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Facsimile signatures are as binding as
original signatures for all purposes hereunder.


12.8 Non-Waiver.  No delay or failure by a party to exercise any rights under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.


12.9 Headings.  Headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.


12.10 Necessary Acts.  Each of the parties hereto agrees that it will do any act
or thing and will execute any and all instruments necessary and/or proper to
make effective the provisions of this Agreement.


12.11 Binding Effect.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
successors and assigns. Notwithstanding anything contained in this Agreement to
the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto or their respective heirs,
executors, successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.


IN WITNESS WHEREOF, the parties have signed this Closing Agreement effective as
of the date first written hereinabove.
 
 

        NTR METALS, LLC, a Texas limited liabilitycompany          
 
By:
      Name: John R. Loftus     Title: President          

 
- 10 -

--------------------------------------------------------------------------------


 

  COMPANY           DGSE COMPANIES, INC., a Nevada corporation          
 
By:
      Name:       Title:            

 

  DR. L.S. SMITH                 Dr. L.S. Smith          

 
- 11 -

--------------------------------------------------------------------------------


 
Exhibit “A”


Form of Partial Assignment Agreement
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “B”


Form of Option Contract
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “C-1”


Form of NTR Irrevocable Proxy
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “C-2”


Form of Agreement to Execute Smith Irrevocable Proxy
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “D”


Form of Lock-Up Agreement
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “E”


Form of Waiver Agreement (Dr. Smith)
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit “F”


Form of Waiver Agreement (William Oyster)
 
 

 

--------------------------------------------------------------------------------


 
Exhibit “G”


Secretary’s Certificate of DGSE Companies, Inc.
 
 

 

--------------------------------------------------------------------------------


 
Exhibit “H”


Certified Copy of Resolutions of the Members of  NTR Metals, LLC
 
 
 

--------------------------------------------------------------------------------


 